J-E02002-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA             :     IN THE SUPERIOR COURT OF
                                          :          PENNSYLVANIA
                                          :
                    Appellant             :
                                          :
              v.                          :
                                          :
                                          :
 TINA SUE MCKAHAN                         :     No. 10 WDA 2019

      Appeal from the Suppression Order Entered November 28, 2018
    In the Court of Common Pleas of Greene County Criminal Division at
                     No(s): CP-30-CR-00000096-2018

BEFORE: BENDER, P.J.E., BOWES, J., SHOGAN, J., LAZARUS, J., OLSON, J.,
        DUBOW, J., KUNSELMAN, J., MURRAY, J., and McCAFFERY, J.

CONCURRING MEMORANDUM BY BOWES, J.:                FILED JANUARY 12, 2021

      I agree with my dissenting colleagues that the Commonwealth did not

waive the issue that it pursues in this appeal, namely “that there was probable

cause to support a warrant for the BAC results and the court should not have

suppressed those results because of the technical problems with the warrant.”

Dissenting Memorandum at 5. Indeed, I join the Dissent in full.

      However, the Dissent neglects to take the next step and examine the

merits of the argument that it properly concludes was not waived. To my

mind, a review of the substance of the Commonwealth’s appeal reveals that

the trial court properly suppressed Ms. McKahan’s BAC report. Therefore, I

concur in the result reached by the Majority.

      At issue herein is the consequences attendant to an overly broad search

warrant. The following legal principles apply:
J-E02002-20


            The Warrant Clause of the Fourth Amendment categorically
      prohibits the issuance of any warrant except one particularly
      describing the place to be searched and the persons or things to
      be seized. The manifest purpose of this particularity requirement
      was to prevent general searches. By limiting the authorization to
      search to the specific areas and things for which there is probable
      cause to search, the requirement ensures that the search will be
      carefully tailored to its justifications, and will not take on the
      character of the wide-ranging exploratory searches the Framers
      intended to prohibit.

Maryland v. Garrison, 480 U.S. 79, 84 (1987) (internal quotation marks

omitted). Although Art. I, § 8 of Pennsylvania’s constitution is similar to the

Fourth Amendment, our Supreme Court has held that it provides greater

protection, requiring the warrant’s description of the place to be searched and

the items to be seized to be “as particular as is reasonably possible.”

Commonwealth v. Grossman, 555 A.2d 896, 899 (Pa. 1989). Our High

Court explained that the drafters of Art. I, § 8 had “the utmost concern . . . to

protect citizens from searches and seizures unsupported by probable cause,”

and hence embodied in the provision “a strong notion of privacy, which is

greater than that of the Fourth Amendment.” Commonwealth v. Waltson,

724 A.2d 289, 291–92 (Pa. 1998).             This constitutional “particularity

requirement prohibits both a warrant that is not particular enough and a

warrant that is overbroad.” Commonwealth v. Kane, 210 A.3d 324, 332

(Pa.Super. 2019) (internal quotation marks omitted).

      The starting point for evaluating the soundness of a warrant’s

description is to “determine for what items probable cause existed.”

Grossman, supra at 900. “The sufficiency of the description must then be

                                      -2-
J-E02002-20


measured against those items for which there was probable cause.” Id. “Any

unreasonable discrepancy between the items for which there was probable

cause    and the      description in     the   warrant requires suppression. An

unreasonable discrepancy reveals that the description was not as specific as

was reasonably possible.” Id.

        There is no dispute in this appeal that law enforcement had probable

cause to believe that Ms. McKahan had been driving under the influence of

alcohol, and that they were likely to find evidence of that crime in the blood

drawn from her by hospital personnel.1 However, the warrant authorized the

search and seizure not only of the BAC report, but of any and all “records of

any nature made by any physicians, nurses, or any other persons concerning

[Ms.] McKahan’s condition or her treatment.”          Majority Memorandum at 3

(cleaned up). As the Majority notes, using the warrant, the authorities seized

not merely the BAC report, but a full 158 pages of Ms. McKahan’s medical

records. Id. at 3.

        The suppression court ruled that the warrant was thus unconstitutionally

overbroad because “it sought [Ms. McKahan]’s complete medical records”

rather than being “narrowly tailored” to focus on the items for which the


____________________________________________


1 Ms. McKahan did move for suppression on the alternative basis that the
affidavit of probable cause did not state sufficient facts to demonstrate that
she was the person who had been driving the vehicle at issue. See N.T.,
8/30/18, at 46-49. However, Ms. McKahan’s arguments on appeal relate to
the overbreadth of the warrant rather than a lack of probable cause to obtain
her BAC report. See Ms. McKahan’s brief at 8-13.

                                           -3-
J-E02002-20


Commonwealth had probable cause, namely Ms. McKahan’s “chemical test

results showing levels of blood and/or controlled substances.”               Order,

11/28/18, at unnumbered 1-2.

      The suppression court’s ruling is supported by precedential authority.

See Grossman, supra at 900 (holding warrant was unconstitutionally

overbroad where it allowed search and seizure of all of insurance agency files

although probable cause existed only as to three clients).             Indeed, the

Commonwealth does not contest the finding of overbreadth.

      Rather, the Commonwealth merely challenges the propriety of the

remedy the court imposed for the constitutional violation. Specifically, the

Commonwealth states the following argument: “sufficient probable cause

would support the issuance of a warrant to obtain the results of medical blood

from Ruby Hospital; therefore, the suppression court should have determined

that those results could have been obtained through inevitable discovery and

found that no illegal police conduct or overreaching unearthed this evidence.”

Commonwealth’s brief at 16.

      In   support,    the   Commonwealth        relies   upon   the   decisions    in

Commonwealth          v.   Lloyd,   948   A.2d    875     (Pa.Super.   2008),      and

Commonwealth v. Ruey, 892 A.2d 802 (Pa. 2006) (plurality). Neither of

these cases is apt to resolution of this appeal. In Lloyd, police obtained a

BAC test result through a subpoena rather than a warrant, and the trial court

granted the defendant’s motion to suppress it.             Thereafter, the district


                                      -4-
J-E02002-20


attorney directed    the police department to conduct an independent

investigation into the underlying incident, which resulted in a warrant by which

the police seized the same medical records previously obtained with the

subpoena.     The trial court denied the defendant’s subsequent motion to

suppress. On appeal, this Court affirmed denial of the second suppression

motion, holding that because law enforcement obtained the warrant only

through information it had possessed prior to the defendant’s hospital

admission, and none that had been unlawfully obtained though the subpoena,

“the police did not violate Appellant's right against unreasonable searches and

seizures by procuring the medical records through a proper search warrant

after its initial suppression.” Id. at 882.

      The Ruey case involved authorities obtaining a second warrant while a

motion was pending seeking to suppress evidence obtained by the initial

warrant based upon a flaw in the affidavit of probable cause. The trial court

ultimately suppressed the evidence notwithstanding the second warrant,

concluding that the troopers had merely re-enacted their initial investigation

rather than using a new, independent investigation as a foundation for the

second warrant.      Ruey, supra at 807.       After this Court reversed the

suppression order, a plurality of our Supreme Court agreed that suppression

was not warranted. Three justices opined that the procurement of the medical

records with the second affidavit, which did not rely upon any evidence that




                                      -5-
J-E02002-20


was improperly obtained with the first one, was permissible.2 Specifically, the

plurality agreed with the Commonwealth that an initial violation of the U.S. or

Pennsylvania constitution should not “forever foreclose[e] it from access to

records that are maintained by a treatment provider and that are otherwise

preserved in the ordinary course of the provider’s business.”         Id. at 819

(Saylor, J. concurring).

       If, in the case sub judice, the Commonwealth had obtained Ms.

McKahan’s BAC report by means of a second, constitutionally-valid warrant,

and the suppression court excluded it nonetheless, it appears that Lloyd and

Ruey would warrant relief. However, the Commonwealth took no steps to

legitimately obtain Ms. McKahan’s test results. Thus, this case does not come

within the purview of the above precedent. Rather, the Commonwealth seeks

to extend those cases to apply not only where a valid warrant was obtained,

but where one could have been obtained.

       I   submit   that    the   Commonwealth’s   position   would   render   the

exclusionary rule virtually meaningless. The general rule, subject to limited

exceptions, is that “[t]he admissibility of evidence is in fact affected by the

conduct of the police; evidence which is obtained in violation of a person’s

constitutional rights, whether the police act in good faith or bad, is


____________________________________________


2 The opinion announcing the judgment of the court, joined by one other
justice, affirmed on the basis that the original warrant was valid.



                                           -6-
J-E02002-20


inadmissible.”3       Commonwealth v. Valenzuela, 597 A.2d 93, 100

(Pa.Super. 1991).

       If we were to accept the Commonwealth’s argument, the exclusion of

illegally-obtained evidence would be the exception, as it would apply only

when    a   constitutional    violation    was   the   sole   means   by   which   the

Commonwealth could have obtained the evidence. So long as there was some

conceivable way by which the Commonwealth could have comported with the

Constitution in seizing the evidence, the fact that it actually failed to do so

would become irrelevant. Such a rule would not further Art. I, § 8, which,

again, is based upon “a strong notion of privacy” and has “the utmost concern

. . . to protect citizens from searches and seizures unsupported by probable

cause[.]” Waltson, supra at 291–92. If the Commonwealth were permitted

to use seized evidence that was supported by probable cause regardless of

the overbreadth of the warrant, there would be no discouragement from

violating citizens’ privacy interests by engaging in the very general, wide-

ranging searches the Founders sought to prohibit. Accord Grossman, supra


____________________________________________


3To the extent that the Commonwealth contends that the absence of any
misconduct, or lack of evidence “that law enforcement officials had embarked
upon a ‘fishing expedition’ for other evidence of a crime” militated against
exclusion of the evidence which they had probable cause to obtain through a
narrowly-drafted warrant, the Commonwealth appears to advocate for a good-
faith exception to the exclusionary rule. See Commonwealth’s brief at 17.
Our Supreme Court has established that no such exception exists in this
Commonwealth. See Commonwealth v. Edmunds, 586 A.2d 887, 905-06
(Pa. 1991) (“Article I, Section 8 of the Pennsylvania Constitution does not
incorporate a ‘good faith’ exception to the exclusionary rule.”).

                                           -7-
J-E02002-20


at 900 (holding all evidence obtained pursuant to an overbroad warrant should

have been suppressed, including the three files for which probable cause

existed).

      The Commonwealth in essence asks this Court to apply a principle of

judicial economy and treat as done what ought to have been done, namely,

obtaining Ms. McKahan’s BAC report through a subsequent warrant that did

not infringe upon her constitutional rights. It asks us to deem its duty to abide

by the requirements of the constitution as a mere formality that may be

disregarded or overlooked for the sake of convenience. None of the authority

the Commonwealth has offered supports its request. Instead, the case law

reveals exactly how the Commonwealth should have achieved the relief it

seeks: by obtaining a valid warrant after Ms. McKahan’s suppression motion

was granted, not by appealing the trial court’s proper suppression ruling to

this Court.

      For these reasons, rather than through the waiver analysis applied by

the Majority, I would affirm the order suppressing all of the evidence that the

Commonwealth obtained through execution of the overbroad warrant.

      Judge Shogan and Judge Olson join this concurring memorandum.




                                      -8-